Title: From Thomas Jefferson to Nicholas Lewis, 11 October 1791
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Monticello Oct. 11. 1791.

I omitted to mention in my memorandum about the sale that if any ready money should be recieved, about £70. of it should be paid to Dr. Currie, and the residue, as far as £300. to Dobson. It is not probable so much will be received, if any, therefore it would be useless to say that any further sum should be paid to Hanson.
Mr. Tom Cobbs applied to me to-day about 2. hhds. of tobo. carried down by Phill and no more heard of. I desired him first to see what Ballow would say about it, who would be answerable if he did not use due diligence in enquiring into it. I since learn that Ballow is dead, and therefore unless neglect on his part could be more clearly proved than is probable, any attempts against him would be useless, and would be unjust too if he were not really negligent in the matter, because he could not be understood to warrant the honesty of my driver. Therefore I suppose the loss is to fall on me, and have to beg of you to compromise it on the best terms you can with Mr. Cobbs. No payment can be made on the subject till Christmas twelvemonth. I am with great esteem Dr. Sir your’s sincerely,

Th: Jefferson

